Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 16 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10391033, US 9078809, and US 9615999 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or reasonably suggest an apparatus for transferring medication comprising a fluid channel in a housing, a first and second sub-channel and an identification sensor in combination with a first and second sub-channel with a bi-directional flow sensor to measure flow of medication in each direction within the second sub-channel. US 2009/0145509 to Baker discloses an apparatus for transferring medication comprising a housing and fluid channels but fails to disclose a first and second sub-channel with a bi-directional flow sensor to measure flow of medication in each direction within the second sub-channel. US 20080306439 to Nelson discloses a device for mixing fluids with all the limitations as disclosed by the applicant with the exception of a bi-directional flow sensor configured to measure flow of a medication in each direction within the second sub-channel. US 2011/0112474 to Bochenko while disclosing multiple channels still fails to cure the deficiencies of the cited prior art and does not teach a bi-directional flow sensor configured to measure flow of a medication in each direction within the second sub-channel. Further, it would not have been obvious to modify Bochenko further to include a bi-directional flow sensor since the sub-channels exist to move fluid one direction and would not be concerned in measuring flow in each direction. For these reasons, claims 1-14, 16-21 are allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAI H. WENG
Examiner
Art Unit 3761


/KAI H WENG/Examiner, Art Unit 3781